t c summary opinion united_states tax_court mollie e smith petitioner v commissioner of internal revenue respondent docket no 7853-07s filed date mollie e smith pro_se nancy w hale for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency in and additions to petitioner’s federal_income_tax as follows additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioner is entitled to various trade_or_business expense deductions whether petitioner is entitled to a home mortgage interest_deduction and whether petitioner is liable for a sec_6651 addition_to_tax background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida at all times relevant petitioner lived with her mother in her mother’s house although nothing in the record suggests that petitioner had any legal_obligation to do so she typically paid her mother’s real_estate_taxes and utility bills 2in a separate notice_of_deficiency also dated date respondent determined a deficiency in and additions to petitioner’ sec_2002 federal_income_tax the deficiency and additions to tax for are placed in dispute in the petition but all issues for that year have been resolved by the parties during petitioner provided services to five health care providers petitioner’s clients some of her clients treated her as an employee others considered her an independent_contractor during petitioner’s clients were located throughout the united_states she routinely traveled by car between her residence in florida and the locations of her clients her business travels routinely required that she incur expenses for transportation and meals_and_lodging some of which were paid or reimbursed by her clients respondent’s records indicate that petitioner’s federal_income_tax return if submitted was not received consequently relying upon information returns received from petitioner’s clients respondent prepared what is commonly referred to as a sec_6020 return for petitioner for the adjustments to income and the determination made in the above- referenced notice_of_deficiency are consistent with the items shown on the sec_6020 return discussion petitioner now agrees that she earned and received the income attributed to her in the notice_of_deficiency according 3the income_tax_liability shown on the sec_6020 return takes into account a personal_exemption deduction and the standard_deduction that return also allows credit for dollar_figure of income_tax withholdings to petitioner she reported that income on a federal_income_tax return that she prepared and timely efiled using a popular computer-based income_tax return preparation program petitioner claims that the efiled return shows deductions for mortgage interest and business travel_expenses incurred in connection with providing services to her clients as noted respondent’s records do not show receipt of any return from petitioner and petitioner did not produce a copy of any such return at trial nevertheless respondent now concedes the sec_6651 addition_to_tax although without agreeing that petitioner’s return was submitted as claimed i deductions we begin by noting as we have observed in countless opinions that deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the 4because some of her clients treated her as an employee and others treated her as an independent_contractor some of the deductions if otherwise allowable would be properly claimed as miscellaneous_itemized_deductions on a schedule a itemized_deductions and some on a schedule c profit or loss from business the record hardly allows for any such technical precision 5petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra sec_1_6001-1 income_tax regs having set out these fundamental principles we turn our attention first to the deductions in dispute a business travel expense deductions according to petitioner her efiled return shows a deduction or deductions for business traveling expenses as noted a copy of that return has not been made part of the record and petitioner has not actually quantified the amount of deduction or deductions to which she claims entitlement she did however produce various receipts for lodging and meals and more or less tied those receipts to specific business trips she drove to the locations of her clients but if she maintained a mileage log it has not been made part of the record ordinarily a taxpayer may not deduct personal expenses such as the costs of meals_and_lodging sec_262 however if properly substantiated traveling expenses including meals_and_lodging incurred by a taxpayer during the taxable_year while traveling away from home in the pursuit of a trade_or_business are deductible sec_162 sec_274 if a taxpayer’s traveling expenses are reimbursed or reimbursable then the expenses are not a necessary expense to the taxpayer and are therefore not deductible under sec_162 24_tc_21 orvis v commissioner tcmemo_1984_533 affd 788_f2d_1406 9th cir petitioner acknowledges that she was reimbursed for some portion of the business travel_expenses to which the deduction or deductions relate and she apparently understands that she is not entitled to a deduction for reimbursed travel_expenses see podems v commissioner supra because petitioner has not established the extent to which she was reimbursed for the business travel_expenses she incurred we are unable to determine what if any expenses were left unreimbursed therefore petitioner fails to meet her burden of establishing entitlement to any deduction or deductions for travel_expenses for b home mortgage interest_deduction in general a taxpayer is entitled to a deduction for qualified_residence_interest referred to on the schedule a as home mortgage interest sec_163 because the qualified_residence_interest deduction petitioner now claims does not exceed the standard_deduction applicable to her filing_status see sec_63 we need not consider her entitlement to this deduction ii sec_6651 addition_to_tax respondent imposed a sec_6651 addition_to_tax for respondent bears the burden of production with respect to the addition_to_tax here in dispute see sec_7491 in general sec_6651 provides for an addition_to_tax in the case of the failure to pay an amount of tax shown on a return unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect under sec_6651 a return the commissioner prepares under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 for these purposes a sec_6020 return must be subscribed it must contain sufficient 6the sec_6651 addition_to_tax accrues at the rate of percent per month until the maximum percent is reached information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_124 see also 120_tc_163 the sec_6020 return respondent prepared constitutes petitioner’s return for purposes of sec_6651 to prove reasonable_cause for a failure to pay the tax the taxpayer must show that he or she exercised ordinary business care and prudence in providing for payment of the tax and nevertheless was either unable to pay the tax or would suffer undue_hardship if he or she paid the tax on the due_date sec_301_6651-1 proced admin regs according to petitioner her return was timely filed and shows a refund due rather than unpaid tax her explanation of the circumstances surrounding the preparation of her return is at best vague she did not produce a copy of the return she claims to have prepared and the summary of the electronically prepared return introduced into evidence says little regarding whether the return was electronically transmitted to respondent or otherwise manually filed furthermore she does not suggest that she was unable to pay the tax or that she would have suffered undue_hardship if the tax had been paid on the due_date respondent’s imposition of the sec_6651 addition_to_tax for is sustained to reflect the foregoing decision will be entered under rule
